DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 12-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over LeMay (US 2003/0176218) in view of Alderucci (US 2008/0113807).
Re claims 1 and 12, LeMay discloses a system comprising:	a processor and memory (an authentication server with a processor, par. [0024], and a database storing data for the authentication server, [0018]) causing the processor to:	communicate data which results in a hotel room system displaying, via a display 
Re claims 2-3 and 13-14, see the rejection to claim 1 above in view of Alderucci.
Re claims 4 and 15, LeMay discloses the user authorization determination occurring following an authentication of a user responsive to user input made via an input device ([0039] to [0040], authentication is performed by a number of means, such as providing picture ID, or inputting a biometric such as a fingerprint, signature, or digital photo, which is input to the authentication system).
Re claims 5 and 16, LeMay discloses user authorization determination automatically occurring responsive to age verification of each user associated with the hotel room ([0052], in-room gaming privileges are determined for guests based on ages of guests in the room, with rooms having children not being allowed access to in-room gaming).
Re claim 8, LeMay discloses a hotel room television system ([0086], display 113 may be a television).
Re claims 9 and 19, LeMay discloses live sporting events ([0113], television programming content includes sporting events and dog racing or horse racing events, where players are able to wager on them).
Re claims 10 and 20, LeMay discloses the outcome of the sporting event comprising an outcome of an in-game event of the sporting event ([0117], the system may send a message regarding information on a sporting event such as a score)

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over LeMay in view of Alderucci as applied to claim 1 above, and further in view of Knowles et al (US 2007/0087804).
Re claims 6 and 17, LeMay does not disclose displaying a plurality of different sporting event wagers available to be placed in associated with the displayed sporting event, and only discloses that sports betting is an option.	Knowles teaches a gaming system where players may wager on any of two or more possible outcomes for the event, including sporting events ([0071]). Multiple outcomes are considered different available sporting event wagers. It would have been obvious to implement the option to bet on multiple sporting events as taught by Knowles in the hotel betting system of LeMay in order to expand the range of betting options for players, increasing their enjoyment and likelihood of players continuing to bet, thereby increasing hotel/casino profits.

Claims 7, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over LeMay in view of Alderucci as applied to claim 1 above, and further in view of Winkelmann et al (US 3,952,298).
Re claims 7 and 18, LeMay has been discussed, but does not disclose the displayed sporting event being unavailable to be displayed via any channel accessible by the display device of the hotel room. Winkelmann teaches that it is well known in the art that a hotel broadcasting system would be able to provide special events such as sporting attractions over an unused TV channel to rooms desiring such entertainment (col. 1:9-14). Since the channel is unused, it is considered a sporting event unavailable to be displayed by a channel accessible by the display device of the hotel room, since the content is only available to the user when provided by the hotel.	It would have been obvious to utilize an unused channel to provide content to the user in order to ensure that users do not lose any regularly broadcasting content from used channels on TV while still allowing the casino to use an unused channel to provide content of any kind desired, such as sporting events.
Re claim 11, see the rejection to claims 1 and 7 above.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amended limitations have been addressed by Alderucci which discloses 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN Y KIM/Primary Examiner, Art Unit 3715